Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 10/11/22 is acknowledged.  Claims 1-13, 16-18, 21-23 and 27 are pending.  Claims 14-15, 19-20 and 24-26 were canceled.  Claims 1-10, 17-18, and 21-23 were withdrawn without traverse in the reply filed on 6/23/22.  Claims 11-13, 16 and 27 are under examination. 
Drawings
In light of applicant’s claim amendment, the prior objection to the drawings are withdrawn. 
Claim Rejections - 35 USC § 112
The prior rejection of claims 11-14 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn except for the following below. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14, 16 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In light of applicant’s claim amendment, the prior rejection of claims 11 and 16 is modified because the fourth step (“repeating” step) is unclear.  The term, “the other current layer of PDMS” raises an antecedent basis issue.  Is this term referring to the “another current layer of PDMS” which is claimed in the first line of this repeating step?  Also, the claim language “so that the pattern of the other current layer of PDMS is interconnected with the pattern of the previous layer of PDMS” is unclear.  Because the previous layer of PDMS is initially claimed in the forming step, is this previous layer of PDMS referring to the one initially claimed in the forming step, or to another previous layer that is formed in the repeat step?
Prior Art Rejection
In light of applicant’s claim amendment, the prior rejection is modified.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (“Parker,” US Pub. No. 2014/0342394, previously cited). 
As to claims 11 and 16, Parker teaches a method of fabrication of a multilayer PDMS object comprising poly-dimethylsiloxane (PDMS) (e.g., [0197] et seq.), the method comprising: forming a current layer of PDMS on a previous layer of PDMS, or on a substrate if the current layer of PDMS is a first layer (e.g., [0292] et seq.); curing the current layer of PDMS along with the previous layer of PDMS, or with the substrate if the current layer of PDMS is the first layer (e.g., [0294] et seq.); repeating the steps of forming, curing and applying to another current layer of PDMS, thereby building a stack of PDMS layers, so that the pattern of the other current layer of PDMS is interconnected with the pattern of the previous layer of PDMS (e.g., [0294] et seq.); and dissolving the pattern created in each layer of PDMS of the stack of PDMS layers by placing the stack of PDMS layers in a solution (e.g., [0294] et seq.). Furthermore, as to claim 16, see e.g., [0174] et seq.
As to claims 11 and 16, while Parker teaches in alternative embodiments in e.g., [0059] and [0113] the step of applying a photolithography mask and a radiation in the deep UV range on the current layer of PDMS to expose the current layer of PDMS with a desired pattern, Parker does not specifically teach the specific step with regard to the embodiment in cited in [0292] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, because Parker recognizes the advantages of using alternative techniques for other embodiments, and it would be beneficial to utilize various techniques to determine which techniques provide the optimal results at an efficient cost. 
As to claim 12, see e.g., [0059] and [0113] et seq. 
As to claim 13, see e.g., [0294] et seq.
As to claim 27, see e.g., [0294] et seq. 
Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Parker does not teach “a) forming a current layer of PDMS on a previous layer of PDMS; b) curing the current layer of PDMS along with the previous layer of PDMS; c) applying a photolithography mask and a radiation in the deep UV range on the current layer of PDMS to create a pattern exposed to the radiation on the current layer of PDMS; d) repeating the steps of forming and curing another current layer of PDMS, thereby building a stack of PDMS layers, the Office respectfully disagrees.  With regard to step a) see e.g., [0292], which teaches a glass as a substrate and PDMS layer on top. With regard to step b), see e.g., [0294], which recites the PDMS was allowed to completely cure overnight.  With regard to step c), see e.g., [0059] and [0113] with regard to PDMS, and step d), see e.g., [0294] which teaches “this process was repeated for the other side of the glass and then islands corresponding to a portion of the wells were cut out of the top protective film.”  The term “interconnected” is a broad term, which is subject to the broadest reasonable interpretation standard.  Also, see the 112 rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



12/17/2022